The judgment off the court was pranouneed by
Ki'NG,. J.
This case wasbefbre’thedate Supreme Court;-when the judgment' of the District Court was reversed, and the cause remanded, far the purpose off enabling the plaintiiPto amend his pleadings, and administer proof of the defalcation oflPHtcliard, the former syndic. 8 Rob. 233; The original* defects off pleading and evidence have been supplied, and the r-ecord-now- exhibits substantially the same facts as those before-us in the case-of Nicholson, syndic, v. Chapman, and presents the identical questions then decided. 1 Ann. Rep. 222. In-that case we held that the endorsement “ G. W. Pritchard, syndic,” was-notice that the-note belonged to-the estate-of-the insolvents, and thatitcouldnot-be'discounted by the syndic without an order of; the court; that a person-' taking a note of.this kind can acquire no rights under it adverse to the party to whomdt really belongs, and in-whose favor such restrictive endorsement is* made;
The proofs in-this case, in relation to- the dividendsu'eoeived by the present1 syndic from -the bankruptcy of Taggart, are similar to those in the case of the" present plaintiff against Chapman-, and entitle the defendant to a credit in the-proportion-which the notes sued-on bear to-the amount-proved- in-bankruptcy,, with.the further right1 to any additional dividends that may. have since been declared, or may-hereafter-be declared. In these respects the judgment-of-the-lower court must be-amended.
It is therefore ordered that the judgment of the lower court be reversed. It is further ordered that there be judgment for the plaintiff-for nineteen hundred- and sixty-seven dollars and five cents, with interest at five per cent from the-19th May, 1843, reserving to the defendant the right of.receiving such dividends as the syndic may have collected since the judgment rendered in the court below, or may hereafter collect, from the bankrupt estate of Joseph Taggart, jr., in the proportion which the sum of $2,462' 09 bears to $9,777 76; the appelleepaying the costs of this appeal.